Exhibit 10.6
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT is made on March 30, 2009, between
Weatherford International Ltd., a corporation incorporated under the laws of
Switzerland with its registered address at Alpenstrasse 15, in 6304 Zug,
Switzerland (the “Company”); and William B. Jacobson (“Indemnitee”).
     WHEREAS Indemnitee is an employee and/or an officer of the Company;
     WHEREAS highly skilled and competent persons are becoming more reluctant to
serve public companies as directors, officers and members of senior management
unless they are provided with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of such companies;
     WHEREAS uncertainties relating to indemnification increase the difficulty
of attracting and retaining such persons;
     WHEREAS the Board has determined that an inability to attract and retain
such persons is detrimental to the best interests of the Company and that the
Company should act to assure such persons that there will be increased certainty
of such protection in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify Indemnitee to the fullest extent
permitted by Swiss law so that Indemnitee will serve or continue to serve the
Company free from undue concern that Indemnitee will not be so indemnified; and
     WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
1. INTERPRETATION
     1.1 In this Agreement unless the context otherwise requires, the following
words and expressions shall have the following meanings:
     “Agreement” means this Indemnification Agreement;
     “Board” means the board of directors of the Company;
     “Business Day” means any day on which banks in Switzerland are open for
business;
     “Corporate Status” means the status of a person who is or was a director,
officer, employee, agent, or fiduciary of the Company or any other Group
Company, or is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of any other

 



--------------------------------------------------------------------------------



 



company, corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other entity or enterprise;
     “Disinterested Director” means a director of the Company who is not or was
not a party to a Proceeding in respect of which indemnification is sought by
Indemnitee;
     “Group Companies” means the Company and each subsidiary of the Company
(wherever incorporated or organized);
     “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement;
     “Parties” means the parties to this Agreement collectively, and “Party”
means any one of them; and
     “Proceeding” means any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative, investigative or otherwise
and whether formal or informal;
     1.2 In this Agreement unless the context otherwise requires:
          1.2.1 references to statutory provisions shall be construed as
references to those provisions as amended or re-enacted or as their application
is modified by other provisions from time to time and shall include references
to any provisions of which they are re-enactments (whether with or without
modification);
          1.2.2 references to clauses and schedules are references to clauses
hereof and schedules hereto; references to sub-clauses or paragraphs are, unless
otherwise stated, references to sub-clauses of the clause or paragraphs of the
schedule in which the reference appears;
          1.2.3 references to the singular shall include the plural and vice
versa and references to the masculine shall include the feminine and/or neuter
and vice versa; and
          1.2.4 references to persons shall include companies, partnerships,
associations and bodies of persons, whether incorporated or unincorporated.
2. AGREEMENT TO SERVE
     Indemnitee agrees to serve as an employee and/or an officer of the Company.
This Agreement does not create or otherwise establish any right on the part of
Indemnitee to be or

2



--------------------------------------------------------------------------------



 



continue to be an employee and/or an officer of the Company or any other Group
Company and does not create an employment contract between the Company and
Indemnitee.
3. INDEMNITY
     3.1 Subject to clause 10, the Company shall indemnify Indemnitee if
Indemnitee is a party or is threatened to be made a party to any threatened,
pending or completed Proceeding, including a Proceeding brought by or in the
right of the Company, by reason of the fact that Indemnitee is or was a
director, officer, employee, agent, or fiduciary of the Company or is or was
serving at the request of the Company as a director, officer, employee, agent,
or fiduciary of any other company, corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other entity or
enterprise or by reason of anything done or not done by Indemnitee in any such
capacity. Subject to clause 10, pursuant to this sub-clause 3.1 Indemnitee shall
be indemnified against expenses (including attorneys’ fees and disbursements),
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with such Proceeding (including,
but not limited to, the investigation, defense, settlement or appeal thereof).
     3.2 Notwithstanding any other provision of this Agreement other than clause
10, Indemnitee shall be indemnified against all expenses (including attorneys’
fees and disbursements) actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in defending any Proceedings referred to in clause 3.1 in
which judgment is given in his favour, in which he is acquitted, or in respect
of which relief is granted to him.
Subject to clause 10, the Company shall indemnify Indemnitee for such portion of
the expenses (including attorneys’ fees), witness fees, damages, judgments,
fines and amounts paid in settlement and any other amounts that Indemnitee
becomes legally obligated to pay in connection with any Proceeding referred to
in clause 3.1 in respect of which Indemnitee is entitled to indemnification
hereunder, even if Indemnitee is not entitled to indemnification hereunder for
the total amount thereof.
4. INDEMNIFICATION FOR EXPENSES OF A WITNESS
     Subject to clause 10, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any proceeding, Indemnitee shall be
indemnified by the Company against all expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection therewith.
5. DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
     5.1 Indemnitee shall request indemnification pursuant to this Agreement by
notice in writing to the secretary of the Company. The secretary shall, promptly
upon receipt of Indemnitee’s request for indemnification, advise in writing the
Board or such other person or persons empowered to make the determination as
provided in sub-clause 5.2 that Indemnitee has made such request for
indemnification. Subject to clause 10, upon making such request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
hereunder and

3



--------------------------------------------------------------------------------



 



the Company shall have the burden of proof in the making of any determination
contrary to such presumption.
     5.2 Upon written request by Indemnitee for indemnification pursuant to
sub-clause 3.1, the entitlement of Indemnitee to indemnification pursuant to the
terms of this Agreement shall be determined by the following person or persons
who shall be empowered to make such determination:
          5.2.1 the Board, by a majority vote of the Disinterested Directors; or
          5.2.2 if such vote is not obtainable or, even if obtainable, if such
Disinterested Directors so direct by majority vote, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
or
          5.2.3 by a majority vote of the shareholders.
     5.3 For purposes of sub-clause 5.2, Independent Counsel shall be selected
by the Board and approved by Indemnitee. Upon failure of the Board to so select
such Independent Counsel or upon failure of Indemnitee to so approve, either the
Board or Indemnitee may request the International Chamber of Commerce (the
“ICC”) to appoint an Independent Counsel in accordance with the provisions
regarding the appointment of experts contained in the ICC’s Rules for Expertise.
Such determination of entitlement to indemnification shall be made not later
than 60 days after receipt by the Company of a written request for
indemnification. Such request shall include documentation or information which
is necessary for such determination and which is reasonably available to
Indemnitee. Subject to clause 10, any expenses (including attorneys’ fees)
incurred by Indemnitee in connection with Indemnitee’s request for
indemnification hereunder, or in connection with a request for advancement of
expenses under clause 6, shall be borne by the Company irrespective of the
outcome of the determination of Indemnitee’s entitlement to indemnification. If
the person or persons making such determination shall determine that Indemnitee
is entitled to indemnification as to part (but not all) of the application for
indemnification, such persons may reasonably prorate such partial
indemnification among such claims, issues or matters in respect of which
indemnification is requested.
6. ADVANCEMENT OF EXPENSES
     All reasonable expenses incurred by Indemnitee (including attorneys’ fees,
retainers and advances of disbursements required of Indemnitee) shall be paid by
the Company in advance of the final disposition of any Proceeding at the request
of Indemnitee as promptly as possible, and in any event within twenty days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time. Indemnitee’s entitlement
to advancement of such expenses shall include those incurred in connection with
any proceeding by Indemnitee seeking an adjudication or award in arbitration
pursuant to this Agreement. Such statement or statements shall reasonably
evidence the expenses incurred by Indemnitee in connection therewith and shall
include or be accompanied by an undertaking by or on behalf of Indemnitee to
repay such amount if it is ultimately determined (after a final adjudication
from which there is no further right to appeal) that Indemnitee is not entitled
to be indemnified against such expenses by the Company as provided by this
Agreement or otherwise.

4



--------------------------------------------------------------------------------



 



Subject to clause 10, the Company shall have the burden of proof in any
determination under this clause 6. No amounts advanced hereunder shall be deemed
an extension of credit by the Company to Indemnitee.
7. REMEDIES OF INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY OR TO
ADVANCE EXPENSES
     7.1 In the event that: (a) a determination is made that Indemnitee is not
entitled to indemnification hereunder; (b) payment has not been timely made
following a determination of entitlement to indemnification pursuant to clause
5; or (c) expenses are not timely advanced pursuant to clause 6, Indemnitee
shall be entitled to apply to a court of competent jurisdiction at the place of
incorporation of the Company for a determination of Indemnitee’s entitlement to
such indemnification or advance.
     7.2 Alternatively to sub-clause 7.1, Indemnitee, at Indemnitee’s option,
may seek an award in arbitration to be conducted by an arbitral tribunal
administered by the Swiss Chambers of Commerce in accordance with the Swiss
Rules of International Arbitration in force on the date when the notice of
arbitration is submitted in accordance with the rules set out in this Agreement.
The seat of the arbitration shall be at the place of incorporation of the
Company. The arbitral proceedings shall be conducted in the English language.
The Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration or any other claim.
     7.3 Subject to clause 10, if a determination is made pursuant to the terms
of clause 5 that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. If the court or
arbitral tribunal shall determine that Indemnitee is entitled to any
indemnification or advancement of expenses hereunder, the Company shall pay all
reasonable expenses (including attorneys’ fees and disbursements) actually
incurred by Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate proceedings).
8. OTHER RIGHTS TO INDEMNIFICATION
     The indemnification and advancement of expenses (including attorneys’ fees)
provided by this Agreement shall not be deemed exclusive of any other right to
which Indemnitee may now or in the future be entitled under any provision of the
Company’s articles of association or organizational regulations or any other
agreement, vote of shareholders, the Board or Disinterested Directors, provision
of law, or otherwise, provided, however, that where the Company may indemnify
Indemnitee pursuant to either this Agreement or the articles of association or
organizational regulations of the Company, the Company may indemnify Indemnitee
under either this Agreement or the articles of association or organizational
regulations of the Company but Indemnitee shall, in no case, be indemnified by
the Company in respect of any expense, liability or cost of any type for which
payment is or has been actually made to Indemnitee under any insurance policy,
indemnity clause, articles of association or organizational regulations of the
Company or agreement, except in respect of any excess beyond such payment. This
Agreement shall not supersede that certain Indemnification Agreement previously
entered into on or about the date hereof between Indemnitee and Weatherford

5



--------------------------------------------------------------------------------



 



International, Inc., a Delaware corporation, it being the intention of the
Parties that Indemnitee shall be entitled to the indemnification provided under
either or both agreements to the fullest extent permitted by Swiss law.
9. ATTORNEYS’ FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT
     In the event that Indemnitee is subject to or intervenes in any Proceeding
in which the validity or enforceability of this Agreement is at issue or seeks
an adjudication or award in arbitration to enforce Indemnitee’s rights under, or
to recover damages for breach of, this Agreement, Indemnitee, if Indemnitee
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against, any actual expenses
for attorneys’ fees and disbursements reasonably incurred by Indemnitee.
10. LIMITATION OF INDEMNIFICATION
     10.1 Notwithstanding any other terms of this Agreement, nothing herein
shall indemnify Indemnitee against, or exempt Indemnitee from, any liability in
respect of Indemnitee’s gross negligence and willful intent pursuant to Art. 100
§ 1 of the Swiss Code of Obligations; provided however, that to the extent Swiss
applicable law changes after the date of this Agreement so that the Company may,
under such law, at the applicable time, indemnify Indemnitee to an extent
greater than provided in this clause 10 (as a result of the restrictions
contained in this clause 10), the Company shall indemnify Indemnitee without
regard to the restrictions contained in this clause 10 to the fullest extent
permitted under applicable law at such time.
     10.2 In addition, notwithstanding any other terms of this Agreement,
nothing herein shall indemnify Indemnitee against, or exempt Indemnitee from,
any liability in respect of Indemnitee’s fraud and dishonesty.
11. LIABILITY INSURANCE
     To the extent the Company maintains an insurance policy or policies
providing directors’ and officers’ liability insurance, Indemnitee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any Company director or officer
and to the fullest extent permitted by Swiss law.
12. DURATION OF AGREEMENT
     This Agreement shall apply with respect to Indemnitee’s occupation of any
of the position(s) described in sub-clause 3.1 of this Agreement prior to the
date of this Agreement and with respect to all periods of such service after the
date of this Agreement, even though Indemnitee may have ceased to occupy such
positions(s).

6



--------------------------------------------------------------------------------



 



13. NOTICE OF PROCEEDINGS BY INDEMNITEE
     13.1 Indemnitee agrees promptly to notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding which may be subject to
indemnification hereunder, provided, however, that the failure to so notify the
Company will not relieve the Company from any liability it may have to
Indemnitee except to the extent that such failure materially prejudices the
Company’s ability to defend such claim. With respect to any such Proceeding as
to which Indemnitee notifies the Company of the commencement thereof:
          13.1.1 the Company will be entitled to participate therein at its own
expense; and
          13.1.2 except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ Indemnitee’s own counsel in such Proceeding, but
the fees and expenses of such counsel incurred after notice from the Company of
its assumption of the defense thereof shall be at the expense of Indemnitee and
not subject to indemnification hereunder unless: (a) the employment of counsel
by Indemnitee has been authorized by the Company; (b) in the reasonable opinion
of counsel to Indemnitee there is or may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such Proceeding; or
(c) the Company shall not in fact have employed counsel to assume the defense of
such action, in each of which cases, subject to clause 10, the fees and expenses
of counsel shall be at the expense of the Company.
     13.2 Neither the Company nor Indemnitee shall settle any claim without the
prior written consent of the other (which shall not be unreasonably withheld).
14. NOTICES
     Any notice required to be given hereunder shall be in writing in the
English language and shall be served by sending the same by prepaid recorded
post, facsimile or by delivering the same by hand to the address of the Party or
Parties in question as set out below (or such other address as such Party or
Parties shall notify the other Parties of in accordance with this clause). Any
notice sent by post as provided in this clause shall be deemed to have been
served five Business Days after dispatch and any notice sent by facsimile as
provided in this clause shall be deemed to have been served at the time of
dispatch and in proving the service of the same it will be sufficient to prove
in the case of a letter that such letter was properly stamped, addressed and
placed in the post; and in the case of a facsimile that such facsimile was duly
dispatched to a current facsimile number of the addressee.

7



--------------------------------------------------------------------------------



 



Company
Weatherford International Ltd.
Alpenstrasse 15
6304 Zug
Switzerland
Attn: Secretary
Indemnitee
William B. Jacobson
3209 Stephenson Place, NW
Washington, DC 20015
15. MISCELLANEOUS
     15.1 Notwithstanding the expiration or termination of this Agreement
howsoever arising, such expiration or termination shall not operate to affect
such of the provisions hereof as are expressed or intended to remain in full
force and effect.
     15.2 If any of the clauses, conditions, covenants or restrictions of this
Agreement or any deed or document emanating from it shall be found to be void
but would be valid if some part thereof were deleted or modified, then such
clause, condition, covenant or restriction shall apply with such deletion or
modification as may be necessary to make it valid and effective so as to give
effect as nearly as possible to the intent manifested by such clause, condition,
covenant or restriction.
     15.3 This Agreement shall be binding upon the Company and its successors
and assigns (including any transferee of all or substantially all of its assets
and any successor or resulting company by merger, amalgamation or operation of
law) and shall inure to the benefit of Indemnitee and Indemnitee’s spouse,
assigns, heirs, estate, devises, executors, administrators or other legal
representatives.
     15.4 This Agreement (together with any documents referred to herein)
constitutes the whole agreement between the Parties relating to its subject
matter and supersedes any prior indemnification arrangement between the Company
(or its predecessor) and Indemnitee (except as specifically set forth in clause
8).
     15.5 No provision in this Agreement may be amended unless such amendment is
agreed to in writing, signed by Indemnitee and by a duly authorized officer of
the Company. No waiver by either Party of any breach by the other Party of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. Any waiver must be in writing and
signed by Indemnitee or a duly authorized officer of the Company, as the case
may be.

8



--------------------------------------------------------------------------------



 



     15.6 The headings in this Agreement are inserted for convenience only and
shall not affect the construction of this Agreement.
     15.7 This Agreement may be executed in counterparts each of which when
executed and delivered shall constitute an original but all such counterparts
together shall constitute one and the same instrument.
     15.8 The terms and conditions of this Agreement and the rights of the
parties hereunder shall be governed by and construed in all respects in
accordance with the laws of Switzerland. The Parties to this Agreement hereby
irrevocably agree that the court at the place of incorporation of the Company
shall have non-exclusive jurisdiction in respect of any dispute, suit, action,
arbitration or proceedings (“Agreement Proceedings”) which may arise out of or
in connection with this Agreement and waive any objection to Agreement
Proceedings in such court on the grounds of venue or on the basis that the
Agreement Proceedings have been brought in an inconvenient forum.
     15.9 All payments made by the Company to Indemnitee hereunder shall be
deemed to have been made in the ordinary course of business of the Company, and
shall not be deemed to be extraordinary payments.
(Remainder of page intentionally left blank)

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have
duly executed this Agreement as of the date first written above.
SIGNED by and on behalf of:
WEATHERFORD INTERNATIONAL LTD.
By: /s/ BERNARD J. DUROC-DANNER
Name: Bernard J. Duroc-Danner
Title: Chief Executive Officer and President
SIGNED by:
INDEMNITEE
/s/ WILLIAM B. JACOBSON
William B. Jacobson

10